Citation Nr: 0718634	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1997 to 
September 1997 and January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Board notes that service connection for keratosis pilaris 
was on appeal.  During the pendency of the appeal, service 
connection for keratosis pilaris was granted.  Since this is 
a full grant of the benefit, the issue is no longer before 
the Board.  

The Board notes that there is a note in the veteran's claims 
file that the file is sent to the RO in Winston-Salem, North 
Carolina.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since March 30, 2004, the service-connected PTSD is shown 
to have been productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 50 
percent, but not more for the service-connected PTSD are met 
beginning on March 30, 2004.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In August 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the December 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2004 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for higher initial rating and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating action on appeal.  
This is logical, since this is a "downstream" issue.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the April 2005 Statement of the 
Case (SOC), which completed VA's notice requirements, the 
veteran was afforded an opportunity to present information 
and/or evidence pertinent to the appeal before issuance of 
the Supplemental Statement of the Case (SSOC) in July 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the April 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned and though 
this was not expressly done the Board finds that there is no 
possibility of prejudice since effective date has not been an 
issue. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
In July 2005 the veteran had a VA medical examination. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of PTSD. 


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board accordingly must consider the evidence of the 
severity of the veteran's symptoms since the March 30, 2004 
or the effective date of the grant of service connection.  

In November 2004 the veteran had an initial evaluation at the 
VA Medical Center (VAMC).  The veteran stated that he had 
problems with lack of sleep, difficulty falling asleep and 
staying asleep.  The veteran stated that he had wild dreams 
in which he awoke in places he would never expect to be.  The 
veteran stated that throughout the day he would have see 
faces or dead bodies of Iraqi Civilians and children.  

The veteran described an incident when he walked into a truck 
stop and was confronted by scene of at least 20 Arabic 
nationals sitting at a table.  The veteran stated that he was 
startled but was able to stay together without too much 
anxiety but did feel rushed to leave because he felt that 
they were looking at him.  

The veteran reported that he was now single because after he 
returned from Iraq he called off his engagement.  

The VA examiner noted that the veteran was alert and oriented 
with reasonably bright affect.  The veteran's thoughts were 
noted to be logical and goal directed.  The veteran denied 
having any auditory or visual hallucinations, suicidal or 
homicidal ideations or any sense of hopelessness or 
helplessness.  

The examiner noted that the veteran had occasional anxiety 
and became more emotional when he watched emotionally charged 
issues on television.  

In October 2004, the veteran was seen by a psychologist at 
VA.   The veteran stated that he was in graduate school and 
had difficulty sitting still, e.g. sitting in a chair for an 
hour, the veteran stated that he would get up and leave the 
room briefly.  

The VA psychologist stated that the veteran had poor 
concentration that interfered with his academic work.  The 
veteran also reported that he had poor short term memory and 
some thought blocking.  

The psychologist noted that the veteran's affect was anxious, 
sad and irritable.  The psychologist noted that the veteran 
stated that he still had his armor on meaning that he was on 
constant watch for danger.  

The psychologist noted that the veteran did not have a clear 
description of flashbacks although the veteran did state that 
he remembered scenes vividly.  The psychologist noted that 
the veteran had initial insomniac, intermittent waking, fear 
of going to sleep due to nightmares, and had nightmares one 
to two times per week.  The psychologist noted that the 
veteran had reduced energy, felt fatigued all the time and 
appeared tired.  

The psychologist assigned the veteran a Global Assessment of 
Functioning (GAF) score of 52.  

In November 2004, the veteran had a VA mental examination.  
The veteran stated that he had sleep problems and usually 
obtained three to four hours a night.  He began to stay up 
much later in order to avoid the nightmares or bad dreams 
that became a routine part of his sleep.  The veteran stated 
that the nightmares worsened over the past 3 weeks and were 
generally related to some sort of violence and specific 
events of Iraq.  

The veteran reported having problems with intrusive thoughts 
during the day.  The intrusive thoughts were triggered by 
many things, including smelling and simply listening to 
others talk about things.  He saw things out of the corners 
of his eyes as if something passed by and in response to 
those events he would startle but nothing was ever there. 

The veteran reported that he was irritable at times, lost his 
temper, and was very anxious and restless much if not most of 
the time.  He reported being on guard and startling easily 
and having no patience. He and his fiancée broke up because 
he could no longer relate to her, and he could not feel 
comfortable around his friends anymore.  
 
The examiner reported that the veteran appeared quite anxious 
and that the veteran indicated that he was quite nervous 
without really knowing why.  The examiner noted that the 
veteran had significant problems with concentration and 
attention.   

The examiner diagnosed the veteran with chronic PTSD, with 
mild to moderate symptoms and impairments.  

The examiner assigned a GAF of 58 and stated that the veteran 
had moderate symptoms and some moderate difficulty in social 
and occupational functioning.  

In November 2004 the veteran was seen by a psychologist at 
VA.  The veteran complained of disrupted sleep and decreased 
memory and concentration.   The psychiatrist noted that the 
thought processes and content were intact, except for 
occasional intrusive thoughts of war memories.  

The psychiatrist assessed the veteran with a depressive 
disorder with recurrent minor depressive episodes and that 
the veteran exhibited threshold symptoms of PTSD.   The 
psychiatrist assigned the veteran a GAF of 55 to 60.  

In December 2004, the veteran was seen at the VAMC.  The VA 
psychiatrist stated that the veteran had sub threshold 
symptoms of PTSD and assigned a GAF of 65-70 with mild 
impairment.  

In March 2005 the veteran was seen at VA.  The veteran 
reported that the months of January and February were bad for 
him.  He increased his mirtazapine at night but was more 
anxious, irritable and stressed during the day.  

The psychologist noted that the veteran presented with 
dysthmic mood but had good range of affect.  The psychologist 
noted that the veteran communicated and comprehended well and 
good interaction. The psychologist noted that the veteran 
continued to struggle with intrusive thoughts of his 
experiences.  

The psychologist diagnosed the veteran with depressive 
disorder with recurrent minor depressive episodes and PTSD 
with insomnia and impulse control problem.  The psychologist 
assigned the veteran a GAF of 65 to 70, mild impairment.  

The veteran had a VA medical examination for PTSD in July 
2005 when he reported that he had discontinued dating due to 
agitation during sleep and had ejaculatory inhibition that 
might have contributed to his decision to not date.  

The veteran stated that he had a few boyhood male friends 
that he associated with.  He worked out but quit softball, a 
family sport, in spite of encouragement from his father and 
brothers who were all on the team.  

The veteran reported that he was in graduate school for 
social work and had a job at the Vet Center where he was in 
regular contact with veterans who had PTSD.  He felt support 
by virtue of his contact with the other veterans but they 
were also frequent reminders.  

The veteran reported having had recurrent intrusive 
distressing recollection of events from Iraq, including 
images, thoughts, or perceptions.  He reported recurrent 
distressing dreams of the event and that he acted or felt as 
if the traumatic event were recurring, included a sense of 
reliving the experience, illusions, hallucinations, 
dissociative flashbacks either when he awoke or when 
intoxicated.  

The veteran reported an effort to avoid thoughts, feelings, 
or conversations associated with the trauma, as well as, an 
effort to avoid activities, places, or people that aroused 
recollection of the trauma.  He felt detached or estranged 
from others and a restricted arrange of affect, e.g. unable 
to have loving feelings.  

The veteran reported that he had difficulty falling or 
staying asleep, difficulty with concentration, 
hypervigilange, and exaggerated startle response.  

The physician noted that the veteran seemed to be quiet 
pleasant and easy going who was inwardly anxious and seemed 
to monitor himself rather carefully and felt set apart, 
different.  

The physician noted that the veteran experienced continuous 
and ongoing manifestation of emotional blunting, e.g. somber, 
sad and dysphoric.  He had nightly restless, thrashing sleep 
with bad dreams and nightmares.  The veteran experienced 
panic at times but more often restlessness and anxiety and 
frequently had to leave meetings at work and classes due to 
those feelings.  

The physician noted that the veteran had the impaired ability 
to trust and had episodes of violence.  The veteran avoided 
crowds.  The physician noted that problems with intimacy were 
developing in that the veteran related to females in an 
initially dependent fashion and then experienced a "turn 
off" that caused him to withdraw.  
 
The physician noted that the veteran's affect was 
constricted, blunted, and flat.  In the workplace, the 
veteran tended to be disorganized and required an organizer 
and post-it notes for his post it notes.  The physician noted 
that he was forgetful and lost continuity from visit to visit 
in the care he provided for others.  The veteran had trouble 
with working memory and was absent minded and at times 
confused.  

The physician stated that the veteran's job had to be changed 
in order to reduce stress that exacerbated his PTSD and that 
he had to inform his professors why he sometimes walked out 
of class.  The veteran had to spend an inordinate amount of 
time studying to compensate for his cognitive difficulties. 

The physician noted that the veteran had frequent decreased 
efficiency with moderate severity and frequent decreased 
productivity with mild or transient severity.  He had 
frequent decreased reliability of mild or transient severity.  

The physician opined that, only during periods of stress, did 
the veteran have an inability to perform work tasks and the 
severity was mild or transient.  The physician stated that 
the veteran always had impaired work, family and other 
relationships with mild severity. The examiner assigned the 
veteran a GAF of 60.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports and 
VA medical examinations findings, the Board finds that the 
service-connected disability picture since March 30, 2004, 
the effective date of the grant of service connection, more 
closely approximates the criteria for a 50 percent rating in 
this case.  

The veteran is shown to experience some difficulty in 
establishing and maintaining work and social relationships.  
His service-connected disability level also is more 
consistent with social and occupational impairment with 
reduced reliability and productivity.  

The Board in this regard finds that the service-connected 
PTSD is not shown to cause occupational and social impairment 
with deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful 
circumstances (including work or work like setting) and an 
inability to establish and maintain effective relationships.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Here, the recorded GAF scores reflect a level of impairment 
mainly in the moderate range during the course of the appeal.  
Absent current findings manifested by an inability to keep a 
job or more than avoidance of social interaction, the Board 
finds that a rating higher than 50 percent rating is not for 
application at this time.  

In addition, the veteran's employer submitted a statement in 
April 2005.  The employer stated that he had to make special 
accommodations for the veteran who had to leave meetings due 
to panic attacks in order to get them under control.  The 
veteran had several doctors' appointments, which interfered 
with scheduling outreach activities and had periods of 
irritability that made it hard for him to form social/working 
relationships with his co-workers.  The employer concluded 
that the veteran's PTSD symptoms resulted in reduced 
productivity and reliability n his job performance.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's VA examinations, VA 
treatment reports, and employer statements show that the 
service-connected disability picture since March 30, 2004 
does not meet the criteria for a rating higher than 50 
percent.  

Given the facts in this case, beginning on March 30, 2004, 
the service-connected PTSD warrants a 50 percent rating, but 
not more.  



ORDER

An initial rating of 50 percent, but not higher, for the 
service-connected PTSD is granted from March 30, 2004, 
subject to the regulations controlling the award of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


